Registration No. 333- As filed with the Securities and Exchange Commission on November 19, UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CELSIUS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 2086 20-2745790 (State of incorporation) (Primary Standard Classification Code) (IRS Employer Identification No.) 140 NE 4th Avenue, Suite C Delray Beach, FL 33483 (561) 276-2239 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Jan Norelid, CFO 140 NE 4th Avenue, Suite C Delray Beach, FL 33483 (561) 276-2239 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of communications to: David Alan Miller, Esq. Dale S. Bergman, Esq. Brian Ross, Esq. Arnstein & Lehr LLP Graubard Miller 200 East Las Olas Boulevard The Chrysler Building Suite 1700 405 Lexington Avenue Fort Lauderdale, Florida 33301-2299 New York, NY 10174 Telephone: (954) 713-7628 Telephone: (212) 818-8610 Facsimile: (954) 713-7738 Facsimile: (888) 225-1564 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. |_| If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering. |_| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|_| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering. |_| Table of Contents Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered (1) Proposed Maximum Offering Price Per Share(1)(2) Proposed Maximum Aggregate Offering Price(1)(2) Amount of Registration Fee(3) Common stock, $0.001 par value(4) 2,875,000 shares $ 7.20 $ 20,700,000 $ 1,155.06 Underwriters’ common stock purchase option(5) One option (6 ) Shares of common stock underlying the underwriters’ common stock purchase option 50,000 shares $ 7.20 $ 360,000 $ 20.09 Total $ 1175.15 (1) The number of shares to be registered and the Proposed Maximum Offering Price Per Share assumes that a proposed 1-for-20 reverse stock split of the Registrant’s common stock has been completed. (2) Estimated solely for the purpose of calculating the registration fee pursuant to
